POWERS, J.:
In this case a jury was waived in the court below, and the same was tried on the twenty-fifth of March, 1885, by the court sitting without a jury. Judgment was rendered on the twenty-sixth of March, 1885, in favor of defendants, and against the plaintiff. The only error alleged is that the court never filed any findings of the facts upon which the judgment was rendered. It is a well-settled rule upon an appeal taken that error is not presumed, but must be affirmatively shown. All presumptions are in favor of the proceedings of the lower court, and of the validity of its judgment: Mulcahy v. Glazier, 51 Cal., 626. If there were no findings, and they were not waived, it should be shown affirmatively by a bill of exceptions, or some other appropriate method; otherwise the presumption is that the findings were waived: Id., Smith v. Lawrence, 53 Cal. 34. As the record in this case does not show affirmatively that findings were not waived, th.e judgment of the court below must be affirmed.
Zane, C. J., and Boreman, J., concurred.